972 So.2d 991 (2008)
Napoleon BROWN, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D07-1838.
District Court of Appeal of Florida, Third District.
January 2, 2008.
Napoleon Brown, in proper person.
Bill McCollum, Attorney General, and Richard Polin, Assistant Attorney General, for respondent.
Before SHEPHERD, CORTINAS, and LAGOA, JJ.
PER CURIAM.
We grant Napoleon Brown's petition for writ of mandamus to compel the trial court to rule on his Motion for Post Conviction Relief, filed on September 7, 2005.
As we are hopeful that the lower court will comply forthwith, we withhold issuance of the formal writ for thirty (30) days.